Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 David Eugene Rivard, Appellant                        Appeal from the County Court at Law of
                                                       Fannin County, Texas (Tr. Ct. Nos. 47,493;
 No. 06-15-00011-CV         v.                         47,676). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, David Eugene Rivard, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED APRIL 24, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk